Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 4/20/2022; claims 1-20 are pending.
Information disclosure statement (IDS)
3.	The information disclosure statements (IDSs) submitted on 12/02/2021 and 4/20/2022 were filed after the mailing date of the application on 5/29/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- a toroidal core: Claims 1, and 17
- a leakage current: Claims 1, and 17
- a power cable: Claims 1, and 17
- an inlet current: Claims 1, and 17
- an outlet current: Claims 1, and 17
- a secondary voltage: Claims 1, and 17
- a heater health indication: Claims 1, and 17
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7.	Claims  1, 9, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Shi et al (US Pub. 20180037338 A1) (hereinafter: “Shi”) or, in the alternative, under 35 U.S.C. 103 as obvious over Shi.
A. Per claims 1, and 17: Shi teaches a system and a method for monitoring a health of a heater connected to a power supply by a power cable (see Shi para [0009], [0050]), the power cable comprising a first power lead conducting an inlet current defining an inlet current direction and a second power lead conducting an outlet current defining an outlet current direction, the outlet current direction being opposite to the inlet current direction, comprising:
a differential current inductive sensor (see Shi, Fig.2 ref. 42), comprising:
a toroid core 44 defining a center region, wherein the power cable is configured to pass through the center region one or more times (see Shi, Fig.2 ref. 44); and
a secondary winding 52 comprising a plurality of secondary turns, the secondary winding configured to induce a secondary voltage indicative of a difference between the inlet current and the outlet current (i.e., a secondary equivalently has voltage difference so that a current flows, see Shi, Fig.2 ref. 52); and
a prognostic processor, configured to calculate a heater health indication based on the secondary voltage (see Shi para [0044], [0058]); wherein:
the difference between the inlet current and the outlet current defines a leakage current (i.e., there are Iprimary, Isecondary, see Shi Fig. 2, and para [0013], [0018]), and
the leakage current is indicative of the heater health (see Shi para [0022], [0046], [0062], and claim 6).
It would have been obvious also to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi because this claimed subject matter has been widely used on aircraft to control icy problems with a heater.
B. Per claim 9: Shi also teaches a resistor to produce a secondary current as a result of the secondary voltage (i.e., it is inherent that a voltage probe between 50a and 50b shows a drop on secondary wining 52 associating with a current going through a resistant of winding 52, see Shi, Figure 2 ref. 52).
C. Per claim 12: Shi also teaches that the heater is disposed on an aircraft component; and
the aircraft component disposed on an external portion of an aircraft (see Shi Fig. 2, and para [0036]).
D. Per claim 13: Shi also teaches that the aircraft component is an air data probe (i.e., “Air Speed Probe” see Shi Fig. 2); and the heater is configured to control ice formation on the air data probe (this limitation is inherent).
8.	Claims  2-3, 5-7, 10-11, 14, and 18-20 are rejected under 35 U.S.C. 103 as obvious over Shi, in view of Essawy (US Pub 20200391871 A1).
A. Per claim 2: The rationales and reference for a rejection of claim 1 are incorporated.
Shi does not expressly disclose that a power cable passes through the center region once; however, Essawy shows that feature (see Essawy Fig. 4 ref. 54),
It would have been obvious also to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi with Essawy’s disclosure because they both use a toroidal core to probe any leakage current to indicate a heater health status on an aircraft.
B. Per claim 3: Essawy also discloses that the secondary winding comprises a number of secondary turns that range from 100 - 3000 (see Essawy, para. [0059]).
C. Per claims 5, and 20: The rationales and reference for a rejection of claim 1 are incorporated.
A combination of Shi and Essawy that suggest a heater comprises:
- a resistive heating element (see Shi, para. [0003], and [0005]);
- an electrical insulation surrounding the resistive heating element – motivation: to protect resistive heating element (see Essawy, para. [0033], [0035]); and
- a metallic sheath surrounding the electrical insulation (see Essawy, para. [0033], [0035]); wherein:
 	the first current flows into the resistive heating element to provide heat (see Essawy, para. [0029], [0034]);
the second current flows out of the resistive heating element (see Essawy, para. [0020], [0046]);
 the leakage current flows from the resistive heating element to the metallic sheath (see Essawy, Fig. 3 ref. IL running thru 56); and 
the first current is equal to the sum of the second current and the leakage current (see Shi para. [0046] and see Essawy FIG. 3 Iin = Iout + IL).
D. Per claim 6: A combination of Shi and Essawy also disclose that the power cable forms two or more turns around the toroidal core 44 (see Shi, Fig. 2 ref. 48), thereby passing through the center region two or more times, respectively (see also Essawy para. [0057]).
E. Per claim 7: Essawy also discloses that the toroid core is a ferrite toroidal core (Essawy para. [0057]).
F. Per claim 10: Essawy also discloses components, comprising: an amplifier (see Essawy [0029]-[0030]), configured to amplify the secondary voltage; a rectifier, configured to rectify the amplified secondary voltage (i.e., a well-known Zener diode); and a filter (see Essawy [0026]), configured to filter the rectified amplified secondary voltage, the filtered rectified amplified secondary voltage being a voltage level that is representative of the leakage current (see Essawy [0045] , [0060], and FIG. 3). 
G. Per claim 11: Essawy also discloses components, comprising an analog-to-digital converter (ADC) to:
produce a digital signal; and provide the digital signal to the prognostic processor;
wherein the digital signal is representative of the leakage current (see  Essawy para. [0045]).

H. Per claim 19: This claimed limitations are similar to above claims 2-3 limitations; therefore, similar rationales and references set forth are also applied for an obvious rejection.
A combination of Shi and Essawy also teach about providing a heater health notification based on a leakage current (see Shi Fig. 2, and para [0013], [0018])  and (i.e., from an aircraft’s history of leakage current (see Essawy para. [0053]).
I. Per claim 16: Essawy uses a processor 30 comprises a neural network (i.e., see Essawy para. [0053]).
J. Per claim 18: This claimed limitations are similar to above claims 2-3 limitations; therefore, similar rationales and references set forth are also applied for an obvious rejection.
K. Per claim 19: This claimed limitations are similar to above claims 10-11 limitations; therefore, similar rationales and references set forth are also applied for an obvious rejection.
8.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Shi, in view of Polzer (US Pat. 20170016947 A1). 
The rationales and reference for a rejection of claim 4 are incorporated.
Shi does not expressly disclose that the first power lead and the second power lead are twisted together; however (this step is an option/intend of use: using twisted or untwisted wire  – see applicant’s specification for “or” term, (see also Polzer para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi with Polzer to have a first power lead and the second power lead are twisted together for a better transformative result.
9.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Shi, in view of Barron et al. (US Pat. 7193428 B1). 
The rationales and reference for a rejection of claim 1 are incorporated.
Shi does not disclose that the toroid core is a split toroidal core; however, Barron discloses that claimed feature (see Barron, col. 4 lines 44-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi with Barron’s teaching; a common motivation has been applied: allowing the differential current inductive sensor to be placed around the power cable.
Conclusion
10.	Pending claims 1-20 are rejected. 
11.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662